3. Financial aspects of the Lisbon Treaty (
- Before the vote
Mr President, ladies and gentlemen, you are going to be disappointed. You are going to be disappointed by the brevity of my speech. Firstly, I should like us to make a technical correction to footnote 2 in paragraph 16; the last figure is '2021', not '2022'. It is a question of arithmetic.
I would also like to say a few political words in order, firstly, to thank all those who have supported me in the drafting of this report - it may seem extremely technical to you, but it is eminently political. It is very important that our Parliament vote in favour of this report, because it clarifies the future budgetary powers of Parliament as a budgetary authority.
Often, you vote on the budget as a management tool, when in fact it is the very essence of politics, and Parliament's role depends on its being implemented. That is what we wished to cover in this report; I hope that you will read it one day. May I say, however, that the new MEPs will have to grab hold of it and realise that making a European policy takes budgetary courage and that it is on this courage - which I hope they will all have and we will all have - that the future of the Union depends.
(Applause)